DETAILED ACTION
This office action is in response to communications filed on November 9, 2021, concerning application number 16/994,436.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed g have been fully considered but they are not persuasive.
Applicant’s arguments regarding (1) “at least one fastener configured to hold the first half and the second half of each respective two-part rigid jacket securely about the unreinforced flexible polymer conduit to snugly surround the unreinforced flexible polymer conduit to prevent the unreinforced flexible polymer conduit from failing under high pressures” and (2) “the pressurized fluid in connection with a pharmaceutical or biological production process” is drawn to newly added claim limitations. Brown, as applied below, meets these newly added claim limitations.
Information Disclosure Statement
The information disclosure statement filed on November 18, 2021, is acknowledged by the examiner.
Status of Claims
Amendment of the claims was filed on November 9, 2021.
Claims 1-31 were canceled.
Claims 32-42 are currently pending.
Double Patenting
Amendment to the claims “at least one fastener configured to hold the first half and the second half of each respective two-part rigid jacket securely about the unreinforced flexible polymer conduit to 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-37, 39, 41, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mogler et al. (US 5,098,060, hereinafter “Mogler”) in view of Bardet (US 2,964,285), in further view of Ziegler (US PG PUB 2008/0169037) in further view of Brown et al. (US 4,895,341).
Regarding claim 32, Mogler discloses a fluid management system (1, see figs. 1-4) for handling pressurized fluid within a fluidized process (beer or other carbonated beverages, col. 1 lies 34-36) comprising: a length of unreinforced flexible polymer conduit (elastically flexible tube section 5 which is also designed as a rubber part, for example made of silicon rubber material, and has a flange 6 and 7, respectively at each of its ends; the flanges 6 and 7 fit into corresponding end sections 8 and 9, respectively, of the housing; corresponding flanges 10, 11 of pipes 12, 13 are aligned with the flanges 6,7 and connected therewith with the aid of screw members 14, 15 , col. 1 lines 40-54) therein dimensioned to carry the pressurized fluid (beer or carbonated beverages); and a plurality of elongated rigid jackets (14, 15) disposed along the remaining length of the unreinforced flexible conduit (5); and wherein all of the length of the unreinforced flexible polymer conduit (5) is surrounded by the two-part valve body (2, 3) and the plurality of jackets (14, 15);  and none of the plurality of jackets (15, 14) includes a valve therein. (Mogler figs. 1-4; and col. 1 line 34- col. 2 line 40 describes the housing, the jackets, the flexible tube, and the actuator).

    PNG
    media_image1.png
    708
    476
    media_image1.png
    Greyscale

MOGLER - FIGURES 1 and 2
Mogler substantially discloses the invention as claimed, except the plurality of elongated jackets contacts and surrounds the flexible conduit; and the jacket is a two-part jacket with at least one fastener.
Bardet teaches a plurality of elongated jackets (14, 14’) surrounds a flexible conduit (10) (fig.). (Bardet figure; and col. 1 lines 68- col. 2 line 22).

    PNG
    media_image2.png
    694
    362
    media_image2.png
    Greyscale

BARDET - FIGURE
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date of the invention to have modified the elongated jacket at the remainder of the flexible conduit, as disclosed by Mogler, with a connector at a flange portion of an elongated jacket, as taught by Bardet, for the purpose of strengthening a flexible conduit. (Bardet col. 1 lines 53-56).
Mogler as modified above, substantially discloses the invention as claimed, except the jacket is a  two-part jackets with at least one fastener.
Ziegler teaches a rigid polymer-based two-part rigid jacket (30, para 0025 describes the two-part jacket 30; ann. fig. 1 illustrates the two-part jacket 30) comprising a first half (first half of jacket 30, ann. 

    PNG
    media_image3.png
    448
    541
    media_image3.png
    Greyscale

ZIEGLER ANNOTATED FIGURE 1
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have substituted each of the plurality of threaded jackets, disclosed by the combination of Mogler and Bardet, with a sealed two-part hinged jacket that has a connector, as taught by Ziegler, for the purpose of creating a gas-tight connection. (Ziegler para 0025). This also a quick connection between two flanged pipes without having to screw a connector to both sections of pipe, thus saving man hours in the field and manufacturing time.
Mogler as modified above, substantially discloses the invention as claimed, except Mogler is silent with regard to the jacket snugly surrounds the flexible conduit and the pressurized fluid in connection with a pharmaceutical or biological production process. Mogler figure 2 illustrates a jacket (14, 14’) with the same shape as the flexible conduit (10).
Brown teaches a jacket (B) snugly surrounds a flexible conduit( )C (sleeve C includes a generally cylindrical central portion 22 having an outer peripheral dimension closely received in the bore 10, col. 4 lines 29-31) and the pressurized fluid in connection with a pharmaceutical or biological production process (col. 1 lines 21-29).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the interface between the jacket and the flexible conduit, as disclosed by Mogler, by having a jacket that snugly surrounds a flexible conduit, as taught by Brown, for the purpose of supporting a flexible conduit along its length. This creates less stress on the walls of the flexible conduit, thus prolonging the life of the conduit. 
Regarding claim 33, Mogler discloses adjacent two-part rigid jackets (14, 15) are connected to one another at points of connection (ends of the adjacent two part jackets) with at least one of the two-part jackets including a male end (flanges 6, 7 of flexible conduit 5 and male threads of rigid jackets 14, 15) that is secured to a female end (end 14 is threaded to the adjacent male end and the female end 14 is considered part of the adjacent male end) located in the adjacent two-part rigid jacket with the male 
Regarding claim 34, Mogler discloses wherein at least one of the jackets (14, 15) is straight shape along the long axis of the respective jacket (fig. 1). (Mogler fig. 1).
Regarding claim 35, Mogler discloses at least one of the plurality of jackets (14, 15) is curved shape along a long axis of the respective jacket (figs. 1 and 2 illustrates a curve which extends along the tab of the protrusion portion of the plurality of jackets 14 and 15, this protrusion is used by the user to rotate the jacket). (Mogler figs. 1 and 2).
Regarding claim 36, It would have been obvious to one having ordinary skill in the art at a time prior at the effective filing date of the invention to have simply substituted the shape of the jackets, as disclosed by Mogler, by using a Tee shape and wherein the circular passageway comprises orthogonally intersecting circular passageways, for the purpose of having more threaded area to connect the jacket to the valve body. This would also allow less material for the user finger protrusions because the protrusions would not have to extend the entire extent of the threads. The finger protrusions would only need to be long enough to resist the forces to tighten and loosen the pipe extensions. The claim is broad and does not state the “tee” shape is needed to extend a jacket or valve body on each end of the “tee shape”. Therefore, the finger protrusions could be considered as the legs of the tee.
Regarding claim 37, Mogler, as modified above, substantially discloses the invention as claimed, except a threaded latch and knob disposed on the threaded latch.
Ziegler teaches the fastener (ann. fig. 1) comprises a threaded latch (ann. fig. 1) and knob (ann. fig. 1) disposed on the threaded latch (ann. fig. 1). (Ziegler ann. fig. 1).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have substituted each of the plurality of threaded jackets, disclosed by the combination of Mogler and Bardet, with a sealed two-part hinged jacket that has a 
Regarding claim 39, Mogler discloses the length of unreinforced flexible polymer conduit (5) comprises a silicone. (Mogler col. 1 lines 40-54).
Regarding claim 41, Mogler discloses the adjacent two-part jacket (female connector end of the adjacent two-part jacket) are rotatable relative to each other in a closed state (figs. 1 and 2 illustrates a curve which extends along the tab of the protrusion portion of the plurality of jackets 14 and 15, this protrusion is used by the user to rotate the jacket; thus the jackets are rotated relative to each other). (Mogler figs. 1 and 2).
Regarding claim 41, Ziegler teaches adjacent two-part jackets (first half and second half of two-part jacket 30, ann. fig. 1) are further connected via a clamp (threaded connection and knob, ann. fig. 1). (Ziegler ann. fig. 1). This creates a gas-tight connection. (Ziegler para 0025).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Mogler et al. (US 5,098,060, hereinafter “Mogler”) in view of Bardet (US 2,964,285), in further view of Ziegler (US PG PUB 2008/0169037) in further view of Brown et al. (US 4,895,341), as applied to claim 32, in further view of Ainsworth (US PG PUB 2009/0260705).
Regarding claim 38, Mogler, as modified above, substantially discloses the invention as claimed, except the fastener comprises a tie.
Ainsworth teaches the fastener comprises a tie (120). (Ainsworth para 0057).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have substituted the threaded connector, as disclosed by of Mogler as modified above, with a tie, as taught b Ainsworth, for the purpose of easily readjusting a flexible . 

Claim 40, is rejected under 35 U.S.C. 103 as being unpatentable over Mogler et al. (US 5,098,060, hereinafter “Mogler”) in view of Bardet (US 2,964,285), in further view of Ziegler (US PG PUB 2008/0169037) in further view of Brown et al. (US 4,895,341), as applied to claim 32, in further view of Marcilese et al. (US PG PUB 2009/0078905, hereinafter “Marcilese”).
Regarding claims 40, Mogler as modified above, substantially discloses the invention as claimed, except a sensor housing disposed in the first or second half.
Marcilese teaches a sensor housing (596a, 596b) disposed in the first half and the second half, a sensor housing configured to receive a pressure sensor therein configured to measure the pressure inside a valve body. (Marcilese para 0009 teaches that sensors are an integral part of a valve body).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have modified the first or second half, as disclosed by in Mogler as modified above, by placing a pressure sensor on a first or second half, as taught by Marcilese, for the purpose of sensing monitoring the characteristics of a valve. Marcilese teaches that it is essential to the operation of a valve to monitor the valve’s characteristics.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753